SuPREME Gourt
OF
Nevapa

(Oy NTA 135 Nev. 321, 322-24, 324, 448 P.3d 1120, 1122-23,
1124 (2019) (Andersen J), in which we held that a misdemeanor battery
constituting domestic violence (BDV) charge under NRS 200.485(1)(a) is a
“serious offense” that entitles the accused to a jury trial. Despite having
secured a jury trial from this court in Andersen I, on returning to municipal

court, petitioner Christopher Andersen challenged the municipal court’s

2AA-O1543

 

 

 
Supreme Court
OF
Nevapa

(OF 197A RB

jurisdiction to hold that jury trial, arguing that it did not have statutory
authority to do so. The municipal court agreed with Andersen that it lacked
jurisdiction to hold a jury trial, but further held it could not transfer the
case to justice court prior to trial, there being no final disposition or plea
agreement. See NRS 5.0503(2) (prohibiting a municipal court from
transferring a case absent a final disposition or plea). So, the municipal
court concluded that it was in jurisdictional “limbo” and dismissed
Andersen’s charges. The state appealed the dismissal to the district court,
which reversed and remanded the case, again, to municipal court to hold a
jury trial. Andersen now petitions for a writ of mandamus, asking this court
to compel the district court to affirm the municipal court’s order and dismiss
the charges against him for lack of jurisdiction.

During the pendency of this action, the Nevada legislature
passed, and the governor signed, A.B. 42, which expressly authorizes the
municipal court to hold a jury trial for “any matter” within its jurisdiction,
which includes a misdemeanor BDV offense. A.B. 42, 81*t Leg. (Nev. 2021);
see also NRS 5.050(2). The bill became effective on January 1, 2022 and
applies to offenses committed before that date if they are “pending or
otherwise unresolved on January 1, 2022.” A.B. 42, 815' Leg. Andersen’s
case is unresolved as of the effective date; the bill therefore applies and
empowers the municipal court to conduct a jury trial in this case.

We therefore conclude that the petition is moot. Personhood
Nev. v. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010) (holding that

later events may render a once-live controversy moot). The jury trial

 

 

 
Supreme Court
OF
Nevapa

1) 187A eB

Andersen asked this court to mandate in Andersen I should proceed.
Accordingly we,
ORDER the petition DENIED.

Parraguirre

p Ac. ack, a Ah gC 9 _ J.

q

 

   

 

Hardesty Stiglich
(obiK. WI foan Da
Cadish Silver
iJ A—.,
Pickering Herndon

  

cc: Hon. Crystal Eller, District Judge
The Pariente Law Firm, P.C.
Attorney General/Carson City
Las Vegas City Attorney
Robert E. Anderlik
Henderson City Attorney
Eighth District Court Clerk